Au:lust 10. 2010


To:                 Court of Criminal Appeals of Texas


Re:                 PENDING APPLICATION FOR WRIT OF HABEAS CORPUS . Art. 11-07
Style:              Ex Parte    CHRIS~PHER    ESTRAnA
Trial Court Cause No-          13-cR-2096-G



Dear Honorable Clerk of the Court:

This letter is to advise your COURT that the applicant in the above style cause number
has been   GRANTED     release on PAROLE by the Texas Board of Pardons and Parole
Date of Decision:              August 6. 2015
Release Status:                FI~   1

The applicant should be released from.TDCJ with the next thirty (30) days from the
date of the ROARDS DECISION-             Until you receive further notice from the applicant
in writino·        you are asked to continue      to send all communications to the current
address on file below:

                                Christopher Estrada # i I~' ~45
                                Stevenson Unit
                                1525 F-M. 766
                                Cuero, Texas 77954

I will notify your COURT immediately upon release. and or chanoe of my address-




                                                                         RECEiVED IN
                                                                   COURT OF CR!~.~INJ.\L APPEALS

                                                                           MJG 14 2u15

                                                                       Abet Acosta, Clerk
PDKAR008AABVSB                STATE OF TEXAS                     08/07/2015
                       BOARD OF PARDONS AND PAROLES              PAGE     1

                     NOTICE OF PAROLE PANEL DECISION

NAME: ESTRADA,CHRISTOPHER
SID NUMBER: 05045048                           TDCJ-ID NUMBER:   01126845
TDCJ-ID UNIT OF ASSIGNMENT:   STEVENSON
HOUSING ASSIGNMENT: DORM 0                     BED:   114

SUBJECT:   Decision to Grant Parole   (FI-1)

     After a review of your case, the Board of Pardons and Paroles
decision is to grant you parole during the month I year you become
eligible.

     The Institutional Division will monitor your treatment plan progress
and will report your progress to the Board of Pardons and Paroles.

     This decision may be changed by the Board if there is a change in
your status or classification or if additional information is received.

     You will be required to comply with the following special conditions
of parole:
S  SUBSTANCE TREAT/RESTRICTIONS     0  OTHER   ~ tJM~"ib.v~
     Should you have any questions regarding this notice you are to
contact your unit Institutional Parole Office.




This Notice of the Parole Panel Action is your written detailed
statement as required by Texas Government Code SECTION 508.1411.
FI1
CC: OFFENDER